Citation Nr: 1825848	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-44 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a separate rating for carotid stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

In a March 2018 letter, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to a separate rating for carotid stenosis.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal on the issue of entitlement to a separate rating for carotid stenosis have been met.  38 U.S.C. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204(b), (c) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative, must be in writing or on the record at a hearing, and must specify that the appeal is withdrawn in its entirety or list the issues that the veteran wishes to withdraw from the appeal.  See id.

In a March 2018 letter, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to a separate rating for carotid stenosis.  Thus, there remains no allegation of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  See 38 C.F.R. § 20.204.  

ORDER

The claim of entitlement to a separate rating for carotid stenosis is dismissed.




____________________________________________
M.H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


